DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered. 
This action is in response to the papers filed on August 31, 2022.  Applicants’ arguments and amendments to the claims filed August 15, 2022 have been entered.  Claim 1 has been amended, claims 3-14 have been cancelled, and no claims have been newly added.  Claims 1, 2, 15, and 16 are pending and under current examination.  
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of United States Provisional Patent Application Serial No. 62/529,251 filed on July 6, 2017 and PCT Patent Application Serial No. JP2018/025576 filed on July 5, 2018.
Withdrawn Claim Rejections - 35 USC § 103
	      Claims 1,2, 3, 5, 6, 8, 9, 11, 15 and 16 were rejected in the Office Action mailed May 16, 2022 under 35 U.S.C. 103 as being unpatentable over the combination of Quellet et al. (Pub. No.: WO 2016/097024; Pub. Date: June 23, 2016) and Lange et al. (Pub. No.: WO 2004/046452; Pub. Date: July 1, 2004). Applicant has substantially narrowed claim 1 to read on a single polycation and only three specific options for polyanion to form a coacervate and has cancelled claims that required different combinations of polycation and polyanion.  In the interest of Applying the closest art to the instantly amended claims, the previous rejection is hereby withdrawn and the claims are subject to new grounds of rejection.  Accordingly, the previous rejection for claims 1,2, 3, 5, 6, 8, 9, 11, 15 and 16 is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the weak anionic polyelectrolyte" and “the strong cationic polyelectrolyte” in in lines 4-6.  There is insufficient antecedent basis for this limitation in the claim as the claim never introduced a weak anionic polyelectrolyte and a strong cationic polyelectrolyte, prior to “the weak anionic polyelectrolyte" and “the strong cationic polyelectrolyte”.  Claims 2, 15, and 16 are included in this rejection as they depend from rejected base claim 1.
New Claim Rejections - 35 USC § 103
Applicant’s amendment necessity and the modified and new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 2, 15 and 16 are rejected, under 35 U.S.C. 103 as being unpatentable over the combination of Quellet et al. (Pub. No.: WO 2016/097024; Pub. Date: June 23, 2016) and Koetz et al. (Il Nuovo Cimento Vol. 16 D. N 7 865-871, 1994).
	The amended claim recites a cosmetic composition, comprising a water phase as a matrix, and an oil phase dispersed therein; the oil phase comprises an oil droplet,  the oil droplet is at least partially engulfed inside a coacervate droplet comprising water, an anionic polyelectrolyte and a cationic polyelectrolyte wherein the anionic polyelectrolyte wherein the weak anionic polyelectrolyte is poly(acrylic acid) sodium salt, alginic acid, or poly(vinyl sulfate) potassium salt, and the strong cationic polyelectrolyte is poly(diallyldimethyl ammonium chloride).
	Regarding claims 1, Quellet et al.  discloses a perfume composition to be dispensed and applied to human skin or hair (abstract, page 2 lines 30-35 and lines 1-3) comprising an aqueous dispersing medium wherein a plurality of dispersed perfume containing droplets are suspended (abstract), each droplet is coated with a layer of a coacervate, wherein the coacervate is formed by interactions of oppositely charged coacervate precursor polymers (page 1 lines 6-13), wherein the perfume containing droplets contain oil (page 10 lines 7-11, page 24 Table 3), and wherein the cationic polyelectrolyte comprises poly(ethylene imine)  (page 17 lines 6-7) and the anionic polymer comprises poly acrylic acid and salts thereof; (page 15 lines 27-30, claim 9, and  page 18 lines 22-25), which reads on the instantly claimed polyacrylic acid salt.   But Quellet fails to disclose wherein the polycation is poly(diallyldimethyl ammonium chloride) and does not explicitly disclose the poly(acrylic acid) sodium salt.

However in the same field of endeavor of coacervate forming polymers formed from oppositely charged polymers Koetz discloses wherein the coacervate is a combination of (polyacrylic acid, sodium salt) and poly(diallyldimethyl ammonium chloride) (page  865 Summary)

	With respect to the coacervate droplet comprising water, the combination of Quellet and Koety discloses that the coacervate layer is formed by interactions of oppositely charged coacervate precursor polymers wherein the anionic charged polymer can be polyacrylic acid (page 1 lines16-17) and the anionic charged polymer can be hydroxypropyltrimonium guar chloride (page 17 lines 1-3) or the specific combination of as found in Koetz(polyacrylic acid, sodium salt) and poly(diallyldimethyl ammonium chloride) (Koetz page  865 Summary), wherein at least one of the precursor polymers are dispersed in the continuous aqueous phase and forms a layer around the oil droplet (page 17 line 33 through page 18 line 10).  As the coacervate charged precursors are water soluble and polymers such as polyacrylic acid are known to for high water absorption it would be expected that the coacervate shell would contain water, unless and until Applicant can provide evidence to the contrary.  
	

Regarding claim 2 Koetz discloses the instantly claimed combination of  (polyacrylic acid, sodium salt) and poly(diallyldimethyl ammonium chloride) (page  865 Summary.  As the combination of Koetz discloses the instantly claimed cationic and anionic polyelectrolytes as such the polyelectrolyte s is not surface active by its own.

	Regarding claim 15, Quellet discloses a perfume composition to be dispensed and applied to human skin or hair (abstract, page 2 lines 30-35 and lines 1-3).

	Regarding claim 16, Quellet discloses that the coacervate layer is formed by interactions of oppositely charged coacervate precursor polymers wherein the anionic charged polymer can be polyacrylic acid (page 1 lines16-17), wherein at least one of the precursor polymers are dispersed in the continuous aqueous phase and forms a layer around the oil droplet (page 17 line 33 through page 18 line 10).


	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Quellet et al. and Koetz et al. to include coacervate forming polymers comprising the oppositely charged polymers and salts thereof  poly(diallyldimethyl ammonium chloride) and poly(acrlyic acid sodium salt) (page 965 summary) as disclosed by Koetz in a perfume composition to be dispensed and applied to human skin or hair (abstract, page 2 lines 30-35 and lines 1-3) comprising an aqueous dispersing medium wherein a plurality of dispersed perfume containing droplets are suspended (abstract), each droplet is coated with a layer of a coacervate as disclosed by Quellet as a matter of a simple substitution of one known element for another to obtain predictable results in this case one known polycation or one known polyanion that is known to be used as polymers for coacervate formation.  One of ordinary skill would have been motivated to use the specific combination of poly(diallyldimethyl ammonium chloride) and poly(acrlyic acid sodium salt) as the exact concentration and molecular weights of each component needed to form a wide range of coacervate is known as evidenced by Koetz (Discussion and conclusion page 871).  One who would have practiced this invention would have had reasonable expectation of success because Quellet had already disclosed in a perfume composition (abstract, page 2 lines 30-35 and lines 1-3) comprising an aqueous dispersing medium wherein a plurality of dispersed perfume containing droplets are suspended (abstract), each droplet is coated with a layer of a coacervate comprising a negative and positive polyelectrolyte while Koetz provided guidance with respect to the specific combination of polycation and polyanion that are known to be used as polymers for coacervate formation.  It would have only required routine experimentation to include poly(diallyldimethyl ammonium chloride) and poly(acrlyic acid sodium salt)in coacervate formation as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617